Citation Nr: 1335533	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO.  09-41 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for residuals of a right shoulder injury, claimed as a fractured right collarbone.  

2.  Whether new and material evidence has been received to reopen the claim for service connection for residuals of a back injury, status post right-sided hemilaminectomy and discectomy, L4-5.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Dale, Counsel


INTRODUCTION

The Veteran had active military service from November 1966 to November 1970.

These matters come before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA) that found that new and material evidence had not been received to reopen the claims for service connection for residuals of a right shoulder injury, claimed as a fractured right collarbone, and residuals of a back injury, status post right-sided hemilaminectomy and discectomy, L4-5.  

The Board remanded the Veteran's claims for further development in April 2012.  The claims have been returned to the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he did not receive an August 7, 1981 VA letter notifying him of a prior rating decision which denied service connection for the disabilities at issue, and of his appellate rights.  Because the Board's April 2013 remand directives to obtain a copy of such letter have not been substantially completed, another remand is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Locate the original or any available copy of the August 7, 1981, notice letter that accompanied the August 1981 rating decision (referenced in the March 2009 rating decision, August 2009 Statement of the Case and VA correspondence to members of Congress in June and July 2010) and associate it with the claims file.  

Such attempts must include, but are not limited to, (1) contacting Senator McCaskill'offce, and (2) contacting Congressman Graves' office, and specifically identify the letter being requested (August 7, 1981), and searching any available record repository or electronic database at the St. Louis VARO.  

Please note that the Board is only concerned with obtaining the August 7, 1981, notice letter.  The August 4, 1981, rating decision and an August 19, 1981, letter from the RO are already of record, and additional copies of these documents will not suffice.  

All attempts to locate this letter or secure a copy of it to which it was sent, to include from Senator McCaskill and Congressman Graves, must be documented completely in the claims file.  

If this record is not available, a formal finding of unavailability should be prepared and associated with the claims file.  The Veteran should be notified in this regard.

2.  After the development requested above has been completed to the extent possible, review the record and make an official finding as to whether the Veteran was provided notice of the August 1981 rating decision and of his appellate rights.  In particular, if the August 7, 1981, notice letter or a copy cannot be located, the RO must specifically ascertain whether the August 1981 rating decision may be deemed final.  Thereafter, readjudicate the claims.  If any benefit sought on appeal is not granted, the Veteran and representative, if any, should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


